                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                         CIVIL ACTION NO. 1:18-CV-11990-LTS


RAOUL MARRADI,
    Plaintiff,

v.

LEONE 2016 TRUST and VICTOR
LEONE, JR.
     Defendants.


     DEFENDANTS LEONE 2016 TRUST AND VICTOR LEONE, JR. ANSWER TO
                             COMPLAINT

        Defendants Leone 2016 Trust and Victor Leone, Jr. (“Defendants”) hereby respond to the

allegations in the Complaint of the Plaintiff, Raoul Marradi (the “Plaintiff”), as follows:

                                            Introduction

        Defendants are without knowledge and lacks sufficient information to confirm or deny

the allegations in the first, non-numbered paragraph of the Complaint and therefore denies these

allegations.

                                            Jurisdiction

        1.      Paragraph 1 asserts a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations contained in this Paragraph 1.

Further answering, Defendant denies the remaining allegations that it failed to remove physical

barriers to access and that it violated Title III of the Americans with Disabilities Act.

                                               Parties

        2.      Defendants deny the allegations that it failed to remove physical barriers to access

and that it violated Title III of the Americans with Disabilities Act. Further answering,

                                                                                            Page 1 of 6
#3086132 108508/0
Defendants are without knowledge and lacks sufficient information to confirm or deny the

remaining allegations contained in Paragraph 2 and therefore denies these allegations.

        3.      Defendants are without knowledge and lacks sufficient information to confirm or

deny the allegations contained in Paragraph 3 and therefore denies these allegations.

        4.      Defendants are without knowledge and lacks sufficient information to confirm or

deny the allegations contained in Paragraph 4 and therefore denies these allegations.

        5.      Denied.

        6.      Defendants Leone 2016 Trust and Victor Leone, Jr. owns and operates the

restaurant, doing business as Leone’s Sub & Pizza (the “Restaurant”), located at or about 292

Broadway Avenue, Somerville, MA (the “Property”). Defendants, on information and belief,

holds record title to the real Property. Defendants deny the remaining allegations contained in

Paragraph 6.

                                 Factual Allegations and Claim

        7.      Paragraph 7 contains a statement of law to which no response is required. To the

extent a response is required, Defendants are without knowledge and lacks sufficient information

to confirm or deny the allegations contained in Paragraph 7 and therefore denies these

allegations.

        8.      Defendants are without knowledge and lacks sufficient information to confirm or

deny the allegations contained in Paragraph 8 and therefore denies these allegations.

        9.      Defendants are without knowledge and lacks sufficient information to confirm or

deny the allegations contained in Paragraph 9 and therefore denies these allegations.

        10.     Paragraph 10 contains a statement of law to which no response is required. To the

extent a response is required, Defendants are without knowledge and lacks sufficient information



                                                                                         Page 2 of 6
#3086132 108508/0
to confirm or deny the allegations contained in Paragraph 10 and therefore denies these

allegations.

        11.     Paragraph 11 asserts a legal conclusion to which no response is required. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 11.

        12.     Paragraph 12 contains a statement of law to which no response is required. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 12.

        13.     Defendants are without knowledge and lacks sufficient information to confirm or

deny the allegations contained in Paragraph 13 and therefore denies these allegations.

        14.     Defendants deny the allegation that dangerous conditions exist at the subject

Restaurant. Further answering, Defendants are without knowledge and lacks sufficient

information to confirm or deny the remaining allegations contained in Paragraph 14 and

therefore denies these allegations.

        15.     Defendants deny the allegation that dangerous conditions exist at the subject

Restaurant. Further answering, Defendants are without knowledge and lacks sufficient

information to confirm or deny the remaining allegations contained in Paragraph 15 and

therefore denies these allegations.

        16.     Denied.

        17.     Defendants deny the allegation that it has discriminated against Plaintiff. Further

answering, Defendants are without knowledge and lacks sufficient information to confirm or

deny the remaining allegations contained in Paragraph 17 and therefore denies these allegations.

        18.     Defendants are without knowledge and lacks sufficient information to confirm or

deny the allegations contained in Paragraph 18 and therefore denies these allegations.




                                                                                         Page 3 of 6
#3086132 108508/0
        19.     Defendants deny the allegation that it has discriminated against Plaintiff. Further

answering, Defendants are without knowledge and lacks sufficient information to confirm or

deny the remaining allegations contained in Paragraph 19 and therefore denies these allegations.

        20.     Paragraph 20 asserts a legal conclusion to which no response is required. To the

extent a response is required, Defendants are without knowledge and lacks sufficient information

to confirm or deny the allegations contained in Paragraph 20 and therefore denies these

allegations.

        21.     Denied.

        22.     Defendants are without knowledge and lacks sufficient information to confirm or

deny the allegations contained in Paragraph 22 and therefore denies these allegations.

        23.     Paragraph 23 contains a statement of law to which no response is required. To the

extent a response is required, Defendants deny the allegations contained in Paragraph 23.

                                       Affirmative Defenses

                                            First Defense

        Plaintiff has failed to state a claim upon which relief can be granted.

                                           Second Defense

        The Court lacks subject matter jurisdiction over Plaintiff’s claims.

                                            Third Defense

        Plaintiff lacks standing to bring the instant action.

                                           Fourth Defense

        Plaintiff’s Complaint must be dismissed because: (i) the alleged barrier removal sought

therein is not readily achievable or otherwise able to be performed without significant expense or




                                                                                         Page 4 of 6
#3086132 108508/0
difficulty; and because (ii) Plaintiff has failed to aver modifications that would not constitute an

undue burden upon Defendants or that are otherwise structurally practicable.

                                           Fifth Defense

        Plaintiff’s Complaint must be dismissed because the alleged barrier removal sought

therein would fundamentally alter the nature of the goods, services, facilities, privileges,

advantages or accommodations of the subject Property and/or Restaurant.

                                           Sixth Defense

        Plaintiff is not entitled to the relief sought under the Complaint and/or any recovery of his

attorney’s fees or costs because Plaintiff failed to provide Defendants with any sufficient notice

or opportunity to cure any alleged violations.

                                          Seventh Defense

        Plaintiff’s Complaint must be dismissed because Plaintiff has suffered no loss, damage or

irreparable harm and will suffer no loss, damage or irreparable harm pursuant to the allegations

averred in the Complaint.

        Defendants, respectfully, reserve the right to assert further affirmative defenses that may

become known during the course of discovery.

                                         Prayer for Relief

        WHEREFORE, Defendants deny that Plaintiff is entitled to the relief sought in the

Complaint and respectfully requests that this Court dismiss the Complaint and award Defendants

their costs in this action.




                                                                                         Page 5 of 6
#3086132 108508/0
                                              Defendants
                                              LEONE 2016 TRUST and VICTOR LEONE, JR.
                                              By their attorney,


                                              /s/ William F. Burke
                                              William F. Burke, Esq. (BBO #065780)
                                              wburke@princelobel.com
                                              PRINCE LOBEL TYE LLP
                                              One International Place – Suite 3700
                                              Boston, MA 02110
                                              T: (617) 456-8000
                                              F: (617) 456-8100
Dated: November 20, 2018

                                  CERTIFICATE SERVICE

         I, William F. Burke, hereby certify that on November 20, 2018, a true and accurate copy
of this Answer to Complaint, was filed electronically. Notice of this filing will be sent by e-mail
to all parties by operation of the Court’s electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF System.




Dated: November 20, 2018                      /s/ William F. Burke
                                              William F. Burke




                                                                                        Page 6 of 6
#3086132 108508/0
